Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201710046149.7, filed on January 20, 2017.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 29, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                          Specification
3.	 Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the legal phraseology “disclosed”. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claim 33, is objected to because of the following informalities:  line 1 - 2 recites “... according to claim 26 ...” Examiner recommends changing this to read “... according to claim 32 ...” For examination purposes, the Examiner is considering claim 33 to depend on claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1 – 6, and 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (WO2013/160056A1) (herein after Hamilton), further in view of Fay et al (US8054092B2) (herein after Fay), and further in view of Wavering et al (US8085165B2) (herein after Wavering)

	In Re Claim 1, Hamilton teaches, a method for monitoring water content of a lubricant inside a workpiece (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; Fig. 2, Pg. 12, Ln. 15-18: Figure 2 shows the steps of a method according to an embodiment of the invention. The method comprises the steps of obtaining identification data uniquely identifying a bearing, obtaining data concerning one or more of the factors that influence the residual life of a bearing; “lubricant condition (water content) of the bearing (the workpiece) is monitored”), comprising: disposing a water sensing unit in the workpiece and exposing the water sensing unit to a lubricant inside the workpiece, the water sensing unit being in a same circuit as an RF tag (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “sensor 14 is the water sensing unit and the rf tag”), an electrical property of the water sensing unit changing with the water content of the lubricant (Fig. 1, Pg. 7, Ln. 30-33: The condition of the lubrication film can be assessed by detecting high-frequency stress waves that propagate through the bearing rings and the surrounding structure in the event of a breakdown of the lubrication film; “the high-frequency stress waves will change the electrical property of sensor 14”).
	Hamilton teaches a sensor 14 that has the property of resistance, inductance, and capacitance but specifically fails to teach, the electrical property includes at least one of a resistance, an inductance, or a capacitance; determining a correspondence between a frequency-related parameter of the RF tag and a water content in the lubricant; and obtaining 
	In analogous art, Fay teaches, the electrical property includes at least one of a resistance, an inductance, or a capacitance (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “the frequencies are the electrical properties, the rf receiver is the rf tag”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton to include the teaching of an rf tag with at least one of resistance, inductance, or capacitance property taught by Fay for the benefit of monitoring the corrosion of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]
	 Hamilton in view of Fay fail to teach, determining a correspondence between a frequency-related parameter of the RF tag and a water content in the lubricant; and obtaining an actual frequency of the RF tag.
	In analogous art, Wavering teaches, determining a correspondence between a frequency-related parameter of the RF tag and a water content in the lubricant; and obtaining an actual frequency of the RF tag. (Fig. 1, Col. 6, Ln. 12-15: The processor is also preferably configured to differentiate between the inductive sensor element associate with the parasitic element and the reference element based on one or more of the following: resonant frequency of the element; Fig. 1, Col. 6, Ln. 27-35: In FIG. 1 the corrosivity monitoring system (19) includes; a metal inlay inductive element (33) and integrated circuit (34); Col. 6, Ln. 54-55: As the parasitic material is removed or corroded, the response of the parasitic sensor (30) is altered; “the response of the parasitic sensor 30 (frequency-related parameter of the RF tag) is obtained by reader 22”; Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); “parasitic sensor 30 measures the actual frequency”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay to include determining a correspondence between a frequency-related parameter of the RF tag and a water content in the lubricant; and obtaining an actual frequency of the RF tag taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 2, Hamilton in view of Fay in view of Wavering teaches the limitations of claim 1, which this claim depends on.
	Hamilton further teaches, the method of claim 1, wherein the step of determining a correspondence between a frequency dependent parameter of the RF tag and a water content of the lubricant comprises: providing a lubricant sample of a same type as the lubricant inside the workpiece. (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “lubricant (the sample)”) 
	Wavering further teaches, placing a water content sensing unit in the lubricant sample, and setting the water content sensing unit and the RF tag in the same circuit; adding different Fig. 2, Col. 6, Ln. 51-55: In FIG. 2 the parasitic element (31) is exposed to the environment (27) of interest, and can be corroded or eroded due to the surrounding environmental conditions. As the parasitic material is removed or corroded, the response of the parasitic sensor (30) is altered; “the parasitic sensor (30) (the water content sensing unit and the RF tag) is placed in the environment (27) (lubricant), the corroded parasitic material is due to different amounts of water in the lubricant sample”); obtaining a frequency of the RF tag for each of the different amounts of the water content, such that the water content and the frequency are in one-to-one correspondence (Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); “the environmental factors is the water content, the reference sensor 50 is used to obtain the one-to-one correspondence by compensation”); and obtaining the correspondence between the frequency of the RF tag and the water content of the lubricant according to the water content and the frequency based on the one-to-one correspondence. (Fig. 1, Col. 6, Ln. 61-64: In this way, the corrosivity sensor (26) can be used to determine total cumulative damage or corrosive attack at any point in time when interrogated with the reader (22) of the wireless measurement system (20) in FIG. 1; “the total cumulative damage is the correspondence between the frequency of the RF tag and the water content of the lubricant”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include placing a water content sensing unit in the lubricant sample, and setting the water content sensing unit and the RF tag in the same circuit; adding different amounts of water to the lubricant sample, one component corresponding to a water content of the lubricant sample; obtaining a frequency of the RF tag for each of the different amounts of the water content, such that the water content and the frequency are in one-to-one correspondence; and obtaining the correspondence between the frequency of the RF tag and Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 3, Hamilton in view of Fay in view of Wavering teaches the limitations of claim 1, which this claim depends on.
	Hamilton further teaches, the method of claim 1, wherein determining a correspondence between a frequency dependent parameter of the RF tag and a water content in the lubricant comprises: providing a lubricant sample of the same type as the lubricant inside the workpiece (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “lubricant (the sample)”); 
	Wavering further teaches, placing a water content sensing unit in the lubricant sample, wherein the water content sensing unit is in a same circuit as the RF tag (Fig. 2, Col. 6, Ln. 51-55: In FIG. 2 the parasitic element (31) is exposed to the environment (27) of interest, and can be corroded or eroded due to the surrounding environmental conditions. As the parasitic material is removed or corroded, the response of the parasitic sensor (30) is altered; “the parasitic sensor (30) (the water content sensing unit and the RF tag) is placed in the environment (27) (lubricant), the corroded parasitic material is due to different amounts of water in the lubricant sample”); obtaining a frequency of the RF tag for each of the different amounts of the water content, determining a frequency difference between the obtained Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); Figs. 2,4, Col. 7, Ln. 9-12: Similarly, in a preferred example embodiment in FIG. 4 the magnitude of the reference sensor (50) response is used to normalize FIG. 2's parasitic sensor(30) response.; “the environmental factors is the water content, normalization by the reference sensor 50 is used to obtain the set frequency,”); and the set frequency is the frequency of the RF tag corresponding to the value; obtaining the correspondence between the frequency difference and the water content of the lubricant according to the water content and the frequency difference of the one-to-one correspondence. (Fig. 6, Col 13. Ln 26-29: The reader (22) differentiates between the parasitic sensor (30) and reference sensor (50) by differences in the identification information modulated on the backscattered signal by the integrated circuit (34); “the different information is the frequency difference”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include placing a water content sensing unit in the lubricant sample, wherein the water content sensing unit is in a same circuit as the RF tag, obtaining a frequency of the RF tag for each of the different amounts of the water content, determining a frequency difference between the obtained frequency and a set frequency, wherein the frequency difference corresponds to a water content, and the set frequency is the frequency of the RF tag corresponding to the value; obtaining the correspondence between the frequency difference and the water content of the lubricant according to the water content and the frequency difference of the one-to-one correspondence taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 4, Hamilton in view of Fay in view of Wavering teaches the limitations of claim 3, which this claim depends on.
	Wavering further teaches, the method according to claim 3, wherein the step of determining the water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant and the actual frequency comprises: comparing an actual frequency difference between the actual frequency and the set frequency (Figs. 3, Col. 11. Ln. 15-22: A damage state (48) may be determined by comparing the magnitude of the parasitic sensor (30) response to the known full scale response of the parasitic sensor (30) without the parasitic element (30). Preferably the damage state (48) of the parasitic element (31) is determined from the magnitude of the parasitic sensor (30) response normalized to the reference sensor (50) response; “the magnitude of the parasitic sensor (30) (the actual frequency) is compared to normalized reference sensor (50) response (the set frequency)”); obtaining the actual water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant, and the actual frequency difference. (Figs. 3, Col. 11. Ln. 15-22: A damage state (48) may be determined by comparing the magnitude of the parasitic sensor (30) response to the known full scale response of the parasitic sensor (30) without the parasitic element (30). Preferably the damage state (48) of the parasitic element (31) is determined from the magnitude of the parasitic sensor (30) response normalized to the reference sensor (50) response; “damage state (48) (the water content) is compared to the parasitic sensor (30) response normalized to the reference sensor (50) response (the actual difference)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include the step of determining the water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant and the actual frequency comprises: comparing an actual frequency difference between the actual frequency and the set frequency obtaining the actual water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant, and the actual frequency difference taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 5, Hamilton in view of Fay in view of Wavering teaches the limitations of claim 4, which this claim depends on.
	Wavering further teaches, the method according to claim 4, wherein the set frequency is a frequency of the RF tag when the water content sensing unit is not in contact with water. (Fig. 6, Col. 123. Ln. 23-26: The parasitic sensor (30) and reference sensor (50) are protected from the environment using a protective film (32), with only the parasitic elements 25 (31) exposed; “reference sensor (50) is not in contact with water”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include a set frequency of the RF tag when the water content sensing unit is not in contact with water taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 6, Hamilton in view of Fay in view of Wavering teaches the limitations of claim 1, which this claim depends on.
	Fay further teaches, the method of claim 1, wherein said water sensing unit comprises at least one of a resistor, an inductor, or a capacitor. (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “RF receiver 302 is the water sensing unit”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include the teaching of a water sensing unit comprises at least one of a resistor, an inductor, or a capacitor taught by Fay for the benefit of monitoring the water content of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

In Re Claim 32, Hamilton teaches, a workpiece internal lubricant water content monitoring Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “the lubricant condition(water content) of the bearing(workpiece) is monitored by sensor 14”), comprising: a water content sensing unit provided in a lubricant in the workpiece and exposed inside the workpiece, an electrical property of the water content sensing unit changing with a water content of the lubricant (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “the lubricant condition changes the electrical properties of the  sensor 14 (the water sensing unit)”).
	Hamilton fails to teach, the electrical property includes at least one of a resistance, an inductance, or a capacitance; a RF tag, in a same circuit as the water content sensing unit; and a RF reader for reading a frequency of the RF tag.
	In analogous art, Fay teaches, the electrical property includes at least one of a resistance, an inductance, or a capacitance; (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “the frequencies are the electrical properties, the rf receiver is the rf tag”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton to include the teaching of an rf tag with at least one of resistance, inductance, or capacitance property taught by Fay for the benefit of monitoring the corrosion of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]
	 Hamilton in view of Fay fail to teach, a RF tag, in a same circuit as the water content 
	In analogous art, Wavering teaches, a RF tag, in a same circuit as the water content sensing unit; and a RF reader for reading a frequency of the RF tag (Fig. 1, Col. 6, Ln. 12-15: The processor is also preferably configured to differentiate between the inductive sensor element associate with the parasitic element and the reference element based on one or more of the following: resonant frequency of the element; Fig. 1, Col. 6, Ln. 27-35: In FIG. 1 the corrosivity monitoring system (19) includes; a metal inlay inductive element (33) and integrated circuit (34); Col. 6, Ln. 54-55: As the parasitic material is removed or corroded, the response of the parasitic sensor (30) is altered; “the parasitic sensor 30 (the RF tag and water sensing circuit) frequency is read by reader 22 (the RF reader)”; Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); “parasitic sensor 30 measures the frequency”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay to include a RF tag, in a same circuit as the water content sensing unit; and a RF reader for reading a frequency of the RF tag taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 33, Hamilton in view of Fay in view of Wavering teaches the limitations of 
	Wavering further teaches, the workpiece internal lubricant water content determining apparatus according to claim 26, further comprising a frequency acquiring unit configured to acquire a frequency read by the RF reader. (Fig. 1, Col. 8. Ln. 60-61: The corrosivity sensor (26) returns this information to the reader (22) when interrogated Col. 8, Ln. 63-65: The data processing unit (24) correlates the data received by the reader (22) to a corrosivity damage state of the parasitic element (31); “the reader (22)(the frequency acquiring unit) acquires frequency from the reader 22 (the RF reader)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay in view of Wavering to include a frequency acquiring unit configured to acquire a frequency read by the RF reader taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 34, Hamilton in view of Wavering teaches the limitations of claim 32, which this claim depends on.
	Fay further teaches, the system of claim 32, wherein said water sensing unit comprises at least one of a resistor, an inductor, and a capacitor. (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “RF receiver 302 is the water sensing unit”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the Hamilton in view of Fay in view of Wavering to include the teaching of a water sensing unit comprises at least one of a resistor, an inductor, or a capacitor taught by Fay for the benefit of monitoring the water content of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

6.	Claims 7 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (WO2013/160056A1) (herein after Hamilton) further in view of Fay et al (US8054092B2) (herein after Fay) as applied to claims 1 – 6, and 32 – 34 above.

	In Re Claim 7, Hamilton teaches, a workpiece comprising: a lubrication chamber filled with a lubricant (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “the inside bearing is the lubrication chamber”); a water content sensing unit disposed in the lubrication chamber and exposed to the lubricant, wherein an electrical property of the water sensing unit changes with a water content of the lubricant (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; “sensor 14 is the water sensing unit”).
	Hamilton fails to teach, the electrical property includes at least one of a resistance, an inductance, or a capacitance, and an RF tag in a same circuit as the sensing unit.
	In analogous art, Fay teaches, the electrical property includes at least one of a resistance, an inductance, or a capacitance, and an RF tag in a same circuit as the sensing unit. (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “the frequencies are the electrical properties, the RF receiver 302 is the water sensing unit and RF tag”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton to include the teaching of an rf tag with resistance, inductance, or capacitance properties taught by Fay for the benefit of monitoring the corrosion of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

	In Re Claim 8, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
	Hamilton further teaches, the workpiece of claim 7, wherein said water sensing unit has a plurality of sensor locations located at different locations of said lubrication chamber. (Fig. 1, Pg. 7. Ln. 9-10: The system 10 10 comprises a plurality of sensors 14; Pg. 7. Ln. 12-15: A sensor 14 may be integrated with a bearing 12, it may be attached to inner ring or the outer rings of a bearing or to the bearing housing, it may be placed in the vicinity of the bearing 12 or remotely from the 15 bearing.)

	In Re Claim 9, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
	Hamilton further teaches, the workpiece of claim 7, wherein said workpiece has a plurality of said water content sensing units in different circuits located at different locations of said lubrication chamber. (Fig. 1, Pg. 7. Ln. 9-10: The system 10 comprises a plurality of sensors 14; Pg. 7. Ln. 12-15: A sensor 14 may be integrated with a bearing 12, it may be attached to inner ring or the outer rings of a bearing or to the bearing housing, it may be placed in the vicinity of the bearing 12 or remotely from the bearing; “sensors 14 are located on the circumference of bearing 12”)

	In Re Claim 10, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
Hamilton further teaches, a workpiece according to claim 7, wherein said workpiece is a bearing, and said water content sensing unit is located in said lubrication chamber inside said bearing. (Fig. 1, Pg. 7. Ln. 6-9: Figure 1 shows a system 10 for monitoring a plurality of bearings 12 during their use. The illustrated embodiment shows two rolling element bearings 12, the system 10 according to the present invention may however be used to predict the residual life of one or more bearings 12 of any type, and not necessarily all of the same type or size.)

	In Re Claim 11, Hamilton in view of Fay teaches the limitations of claim 10, which this claim depends on.
	Hamilton further teaches, the workpiece according to claim 10, wherein said water content sensing unit has a plurality of said water content sensing units located at different positions along a circumferential direction of said bearing. (Fig. 1, Pg. 7. Ln. 9-10: The system 10 comprises a plurality of sensors 14; Pg. 7. Ln. 12-15: A sensor 14 may be integrated with a bearing 12, it may be attached to inner ring or the outer rings of a bearing or to the bearing housing, it may be placed in the vicinity of the bearing 12 or remotely from the bearing; “sensors 14 are located on the circumference of bearing 12”)

	In Re Claim 12, Hamilton in view of Fay teaches the limitations of claim 10, which this claim depends on.
	Hamilton further teaches, a workpiece according to claim 10, wherein said circuit has a plurality of said water content sensing units in different circuits located at different positions Fig. 1, Pg. 7. Ln. 9-10: The system 10 comprises a plurality of sensors 14; Pg. 7. Ln. 12-15: A sensor 14 may be integrated with a bearing 12, it may be attached to inner ring or the outer rings of a bearing or to the bearing housing, it may be placed in the vicinity of the bearing 12 or remotely from the bearing; “sensors 14 are located on the circumference of bearing 12”)

	In Re Claim 13, Hamilton in view of Fay teaches the limitations of claim 10, which this claim depends on.
	Hamilton further teaches, a workpiece according to claim 10, wherein said circuit is provided in a holder of said bearing, said water sensing unit and said RF tag being located on said holder. (Fig. 1, Pg. 7. Ln. 9-10: The system 10 comprises a plurality of sensors 14; Pg. 7. Ln. 12-15: A sensor 14 may be integrated with a bearing 12, it may be attached to inner ring or the outer rings of a bearing or to the bearing housing, it may be placed in the vicinity of the bearing 12 or remotely from the bearing; “the bearing housing is the holder”)

	In Re Claim 14, Hamilton in view of Fay teaches the limitations of claim 13, which this claim depends on.
	Hamilton further teaches, the workpiece according to claim 13, wherein said holder has a plurality of ribs arranged in a circumferential direction, and pockets for accommodating rolling elements are formed between circumferentially adjacent ribs; and the water content sensing unit is set on the ribs. (Fig. 1, Pg. 7. Ln. 6-9: Figure 1 shows a system 10 for monitoring a plurality of bearings 12 during their use. The illustrated embodiment shows two rolling element bearings 12, the system 10 according to the present invention may however be used to predict the residual life of one or more bearings 12 of any type, and not necessarily all of the same type or size; “the ribs are the spaces between the rolling elements, the sensor 14 is located on a rib”)

	In Re Claim 15, Hamilton in view of Fay teaches the limitations of claim 13, which this claim depends on.
	Hamilton further teaches, the workpiece according to claim 13, wherein said water content sensing unit is provided on at least one of an inner circumferential surface and an outer circumferential surface of said holder. (Fig. 1, Pg. 7. Ln. 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition)

	In Re Claim 16, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
	Fay further teaches, the workpiece of claim 7, wherein said circuit is formed by a coating process. (Fig. 1A, Col. 4. Ln. 21-23: The corrosion sensor 100 comprises a membrane material 104 formed into a thin flat structure that may be disposed adjacent to the surface of a structural element 102; “the membrane is formed by a coating process”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay to include the teaching of a circuit is formed by a coating process taught by Fay for the benefit of monitoring the water content of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

	In Re Claim 17, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
	Fay further teaches, the workpiece according to claim 7, wherein said water content sensing unit is formed by a coating process. (Fig. 1A, Col. 4. Ln. 21-23: The corrosion sensor 100 comprises a membrane material 104 formed into a thin flat structure that may be disposed adjacent to the surface of a structural element 102; “the membrane is formed by a coating process”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Fay to include the teaching of a water content sensing unit formed by a coating process taught by Fay for the benefit of monitoring the water content of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

	In Re Claim 18, Hamilton in view of Fay teaches the limitations of claim 17, which this claim depends on.
	Hamilton further teaches, the workpiece according to claim 17, wherein said water content sensing unit comprises a plurality of spaced-apart and end-to-end wires. (Fig. 1, Pg. 9. Ln. 31-33: The components of the system 10 may communicate by wired or wireless means, or a combination thereof, and be located in any suitable location; “sensors 14 are connected with end to end wires”)

	In Re Claim 19, Hamilton in view of Fay teaches the limitations of claim 7, which this claim depends on.
	Fay further teaches, the workpiece according to claim 7, wherein said water content sensing unit comprises at least one of a resistor, an inductor, and a capacitor. (Fig. 3A, Col. 8, Ln. 61-64: The RF receiver 302 antenna 316 may support a series and parallel resonant frequencies by using a distributed capacitance, inductance, and resistance as known in the art: “the frequencies are the electrical properties, the RF receiver 302 is the water sensing unit and RF tag”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton to include a water content sensing unit comprising at least one of a resistor, an inductor, and a capacitor taught by Fay for the benefit of monitoring the corrosion of a workpiece without having to disassemble the workpiece [Fay: Col. 1, Ln. 64-67: Finally, inspection methods using the application of electrical fields (e.g., eddy current testing, etc.) are exceptionally time consuming and difficult to read reliably in this type of application and may require alterations to structure; Col. 2, Ln. 16-21: In view of the foregoing, there is a need in the art for apparatuses and methods for efficiently monitoring the integrity of structural elements. In particular, there is a need for such apparatuses and methods to monitor corrosion of structural elements without requiring time-consuming disassembly.]

7.	Claim 20 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (WO2013/160056A1) (herein after Hamilton) in view of Wavering et al (US8085165B2) (herein after Wavering) as applied to claims 1 – 19, and 32 – 34 above.

	In Re Claim 20, Hamilton teaches, a method for determining a water content of an internal lubricant of a workpiece (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; Fig. 2, Pg. 12, Ln. 15-18: Figure 2 shows the steps of a method according to an embodiment of the invention. The method comprises the steps of obtaining identification data uniquely identifying a bearing, obtaining data concerning one or more of the factors that influence the residual life of a bearing; “lubricant condition (water content) of the bearing (the workpiece) is determined”).
	Hamilton fails to teach, comprising: obtaining an actual frequency of an RF tag that is in communication with a water content sensing unit in a lubrication chamber of the workpiece in real time; determining the actual water content of the lubricant based on a correspondence between stored water content and frequency dependent parameters of the RF tag, and the 
	In analogous art, Wavering teaches, comprising: obtaining an actual frequency of an RF tag that is in communication with a water content sensing unit in a lubrication chamber of the workpiece in real time (Fig. 1, Col. 6, Ln. 61-64: In this way, the corrosivity sensor (26) can be used to determine total cumulative damage or corrosive attack at any point in time when interrogated with the reader (22) of the wireless measurement system (20) in FIG. 1; “reader 22 obtains the frequency of corrosivity sensor (26) (the RF tag)”); determining the actual water content of the lubricant based on a correspondence between stored water content and frequency dependent parameters of the RF tag, and the actual frequency. (Fig. 1, Col. 6, Ln. 61-64: In this way, the corrosivity sensor (26) can be used to determine total cumulative damage or corrosive attack at any point in time when interrogated with the reader (22) of the wireless measurement system (20) in FIG. 1; “the total cumulative damage is the correspondence between the frequency of the RF tag and the water content of the lubricant”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton to include obtaining an actual frequency of an RF tag that is in communication with a water content sensing unit in a lubrication chamber of the workpiece in real time; determining the actual water content of the lubricant based on a correspondence between stored water content and frequency dependent parameters of the RF tag, and the actual frequency taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

 Hamilton in view of Wavering teaches the limitations of claim 20, which this claim depends on.
	Wavering further teaches, the method of claim 20, wherein said correspondence is a correspondence between a frequency of said RF tag and a water content of said lubricant. (Fig. 1, Col. 6, Ln. 61-64: In this way, the corrosivity sensor (26) can be used to determine total cumulative damage or corrosive attack at any point in time when interrogated with the reader (22) of the wireless measurement system (20) in FIG. 1; “the corrosivity is the correspondence between the frequency of the RF tag and the water content of the lubricant”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include correspondence that is a correspondence between a frequency of said RF tag and a water content of said lubricant taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 22, Hamilton in view of Wavering teaches the limitations of claim 20, which this claim depends on.
	Wavering further teaches, the method according to claim 20, wherein the correspondence relationship is: a correspondence between a frequency difference between a frequency of the RF tag and a set frequency and a water content of the lubricant, the set frequency is the frequency of the RF tag corresponding to a set value. (Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); Figs. 2,4, Col. 7, Ln. 9-15: Similarly, in a preferred example embodiment in FIG. 4 the magnitude of the reference sensor (50) response is used to normalize FIG. 2's parasitic sensor(30) response. In FIG. 4 as the parasitic element (31) degrades or corrodes due to the environment (27), the magnitude of the FIG. 2 parasitic sensor (30) response increases.; “the corrosivity corresponds to the lubricant water content, normalization by the reference sensor 50 is used to obtain the difference, the reference sensor 50 determines the set frequency,”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include a correspondence between a frequency difference between a frequency of the RF tag and a set frequency and a water content of the lubricant, the set frequency is the frequency of the RF tag corresponding to a set value taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 23, Hamilton in view of Wavering teaches the limitations of claim 22, which this claim depends on.
	Wavering further teaches, the method of claim 22, wherein the step of determining the actual water content of said lubricant comprises: comparing the actual frequency difference between the actual frequency and the set frequency (Figs. 3, Col. 11. Ln. 15-22: A damage state (48) may be determined by comparing the magnitude of the parasitic sensor (30) response to the known full scale response of the parasitic sensor (30) without the parasitic element (30). Preferably the damage state (48) of the parasitic element (31) is determined from the magnitude of the parasitic sensor (30) response normalized to the reference sensor (50) response; “the magnitude of the parasitic sensor (30) (the actual frequency) is compared to normalized reference sensor (50) response (the set frequency)”); and obtaining the actual water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant, and the actual frequency difference. (Figs. 3, Col. 11. Ln. 15-22: A damage state (48) may be determined by comparing the magnitude of the parasitic sensor (30) response to the known full scale response of the parasitic sensor (30) without the parasitic element (30). Preferably the damage state (48) of the parasitic element (31) is determined from the magnitude of the parasitic sensor (30) response normalized to the reference sensor (50) response; “damage state (48) (the water content) is compared to the parasitic sensor (30) response normalized to the reference sensor (50) response (the actual difference)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include wherein the step of determining the actual water content of said lubricant comprises: comparing the actual frequency difference between the actual frequency and the set frequency and obtaining the actual water content of the lubricant based on the correspondence between the frequency difference and the water content of the lubricant, and the actual frequency difference taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 24, Hamilton in view of Wavering teaches the limitations of claim 22, which this claim depends on.
	Wavering further teaches, the method according to claim 22, wherein said set frequency is a frequency of said RF tag when said water content sensing unit is not in contact with water. (Fig. 6, Col. 123. Ln. 23-26: The parasitic sensor (30) and reference sensor (50) are protected from the environment using a protective film (32), with only the parasitic elements 25 (31) exposed; “reference sensor (50) is not in contact with water”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include wherein said set frequency is a frequency of said RF tag when said water content sensing unit is not in contact with water taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 25, Hamilton in view of Wavering teaches the limitations of claim 22, which this claim depends on.
	Wavering further teaches, the method of claim 22, further comprising: storing a correspondence between said water content and a frequency dependent parameter of said RF tag. (Fig. 1, Col. 7, Ln. 15-17: In FIG. 1 the corrosivity data and specific transponder identification information are stored in a database (25) that is available to local and network users; “database 25 stores the correspondence”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include storing a correspondence between said water content and a frequency dependent parameter of said RF tag taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 26, Hamilton teaches, an apparatus for determining an internal lubricant water content of a workpiece (Fig. 1, Pg. 7, Ln 23-24: A sensor 14 may be embedded in the bearing ring or attached externally to the bearing housing to monitor a lubricant condition; Fig. 2, Pg. 12, Ln. 15-18: Figure 2 shows the steps of a method according to an embodiment of the invention. The method comprises the steps of obtaining identification data uniquely identifying a bearing, obtaining data concerning one or more of the factors that influence the residual life of a bearing; “lubricant condition (water content) of the bearing (the workpiece)”), 
	Hamilton fails to teach, comprising: a frequency acquiring unit, configured to acquire an actual frequency of an RF tag; a determining unit configured to correspond to a frequency-related parameter of the RF tag according to a stored water content, and an actual frequency obtained by the frequency acquiring unit to determine an actual water content of the lubricant.
	In analogous art, Wavering teaches, comprising: a frequency acquiring unit, configured Fig. 1, Col. 8. Ln. 60-61: The corrosivity sensor (26) returns this information to the reader (22) when interrogated Col. 8, Ln. 63-65: The data processing unit (24) correlates the data received by the reader (22) to a corrosivity damage state of the parasitic element (31); “the reader (22)(the frequency acquiring unit) acquires frequency from the corrosivity sensor 26(the RF tag)”); a determining unit configured to correspond to a frequency-related parameter of the RF tag according to a stored water content, and an actual frequency obtained by the frequency acquiring unit to determine an actual water content of the lubricant. (Fig. 1, Col. 8. Ln. 60-61: The corrosivity sensor (26) returns this information to the reader (22) when interrogated Col. 8, Ln. 63-65: The data processing unit (24) correlates the data received by the reader (22) to a corrosivity damage state of the parasitic element (31); “the data processing unit (24) is the determining unit, the corrosivity is the water content”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include a frequency acquiring unit, configured to acquire an actual frequency of an RF tag; a determining unit configured to correspond to a frequency-related parameter of the RF tag according to a stored water content, and an actual frequency obtained by the frequency acquiring unit to determine an actual water content of the lubricant taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 27, Hamilton in view of Wavering teaches the limitations of claim 26, which 
	Wavering further teaches, the apparatus according to claim 26, wherein said correspondence relationship is a correspondence between a frequency of said RF tag and a water content of said lubricant. (Fig. 1, Col. 6, Ln. 12-15: The processor is also preferably configured to differentiate between the inductive sensor element associate with the parasitic element and the reference element based on one or more of the following: resonant frequency of the element; Fig. 1, Col. 6, Ln. 27-35: In FIG. 1 the corrosivity monitoring system (19) includes; a metal inlay inductive element (33) and integrated circuit (34); Col. 6, Ln. 54-55: As the parasitic material is removed or corroded, the response of the parasitic sensor (30) is altered; Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); “the response of the parasitic sensor 30 (frequency of the RF tag) corresponds to the corrosivity”)

	In Re Claim 28, Hamilton in view of Wavering teaches the limitations of claim 26, which this claim depends on.
	Wavering further teaches, the device according to claim 26, wherein said correspondence relationship is: a correspondence between a frequency difference between said RF tag and a set frequency and said water content of said lubricant, said set frequency being the frequency of the corresponding RF tag when the set value is set. (Figs. 1, 4, Col. 6, Ln. 55-61: In a preferred example embodiment, the corrosivity sensor (26) of FIG. 1 includes a reference sensor (50) of FIG. 4 that is unaffected by changes in the parasitic element (31) and can be used to compensate for uncontrolled environmental factors, other than those associated with changes to the parasitic element (31); Figs. 2,4, Col. 7, Ln. 9-15: Similarly, in a preferred example embodiment in FIG. 4 the magnitude of the reference sensor (50) response is used to normalize FIG. 2's parasitic sensor(30) response. In FIG. 4 as the parasitic element (31) degrades or corrodes due to the environment (27), the magnitude of the FIG. 2 parasitic sensor (30) response increases.; “the corrosivity corresponds to the lubricant water content, normalization by the reference sensor 50 is used to obtain the difference, the reference sensor 50 determines the set frequency,”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include the device according to claim 26, wherein said correspondence relationship is: a correspondence between a frequency difference between said RF tag and a set frequency and said water content of said lubricant, said set frequency being the frequency of the corresponding RF tag when the set value is set taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 29, Hamilton in view of Wavering teaches the limitations of claim 28, which this claim depends on.
	Wavering further teaches, the apparatus according to claim 28, wherein said determining unit comprises: a comparing module, configured to compare an actual frequency difference between the actual frequency acquired by the frequency acquiring unit and the set frequency  (Fig. 1, Col. 8. Ln. 60-61: The corrosivity sensor (26) returns this information to the reader (22) when interrogated Col. 8, Ln. 63-65: The data processing unit (24) correlates the data received by the reader (22) to a corrosivity damage state of the parasitic element (31); “the data processing unit (24) (comparing module), correlates(comparing frequency difference) data received”); and a determining module, configured to obtain an actual water content of the lubricant according to a correspondence between the frequency difference and Fig. 1, Col. 8. Ln. 60-61: The corrosivity sensor (26) returns this information to the reader (22) when interrogated Col. 8, Ln. 63-65: The data processing unit (24) correlates the data received by the reader (22) to a corrosivity damage state of the parasitic element (31); “the data processing unit (24) is the determining unit, the corrosivity is the water content”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include wherein said determining unit comprises: a comparing module, configured to compare an actual frequency difference between the actual frequency acquired by the frequency acquiring unit and the set frequency; and a determining module, configured to obtain an actual water content of the lubricant according to a correspondence between the frequency difference and the water content of the lubricant, and the actual frequency difference obtained by the comparing module taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 30, Hamilton in view of Wavering teaches the limitations of claim 28, which this claim depends on.
	Wavering further teaches, the apparatus according to claim 28, wherein said set frequency is a frequency of said RF tag when said water content sensing unit is not in contact with water. (Fig. 6, Col. 123. Ln. 23-26: The parasitic sensor (30) and reference sensor (50) are protected from the environment using a protective film (32), with only the parasitic elements 25 (31) exposed; “reference sensor (50) is not in contact with water”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include a set frequency of the RF tag when the water content sensing unit is not in contact with water taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

	In Re Claim 31, Hamilton in view of Wavering teaches the limitations of claim 26, which this claim depends on.
	Wavering further teaches, the apparatus according to claim 26, further comprising a storing unit for storing a correspondence relationship between said water content and a frequency of said RF tag. (Fig. 1, Col. 7, Ln. 15-17: In FIG. 1 the corrosivity data and specific transponder identification information are stored in a database (25) that is available to local and network users; “database 25 stores the correspondence”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamilton in view of Wavering to include a storing unit for storing a correspondence relationship between said water content and a frequency of said RF tag taught by Wavering for the benefit of water content of a workpiece using simple sensor that does not require contact with the sensing element [Wavering: Col. 4, Ln. 48-51: These measurements provide only limited information on material loss and corrosion rate and are computationally intensive to convert the optical signal to corrosion damage; Col. 4, Ln. 54-61: In view of the many drawbacks associated with corrosion sensing devices and techniques, there is a need for a corrosivity sensor and monitoring system where the output correlates to cumulative exposure and damage accumulation of a component, vehicle or structure, that is simple in design and operation, easy to read, does not require direct electrical contact to the sensing element, and can be used on metal structures.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bommer et al. (US 8,040,243 B2) RFID-BASED CORROSION AND MOISTURE DETECTION. Structural health monitoring apparatuses and methods are disclosed. One or more structural health sensors may be used to disconnect and/or connect one or more RFID chips to an antenna such that wireless communication with the one or more RFID chips ( or the absence of wireless communication) through the antenna indicates the structural health status. Example structural health sensors may be moisture detecting or fracture detecting. A remote reader may be used to establish the wireless communication with the one or more RFID chips to determine the structural health. The sensors and RFID chips may be passive and powered through the wireless communication from the remote reader. Such apparatuses and methods may be applied to any large structures requiring regular inspection, such as aircraft, ships, automobiles or buildings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866